Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 1 of 12

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA
)
CIVIL ACTION
KIWANDA ROBINSON
NO:
Plaintiff SECTION: « ”
Versus
MAGISTRATE:

)

)

)

)

)

)

)

)
JOSEPH PETER LOPINTO, III, in his official)
capacity, as Sheriff of the Jefferson Parish )
Sheriff's Office, JEFFERSON PARISH )
SHERIFF’S OFFICE, DAVID LOWE, )
individually and in his official capacity as an )
officer/deputy/detective for the Jefferson )
Parish Sheriff’s Office, JASON SPADONI, )
individually and in his official capacity as an )
officer/deputy/detective for the Jefferson )
Parish Sheriff's Office, JUSTIN BRISTER, }
individually and in his official capacity as an )
officer/deputy/detective for the Jefferson Parish )
Sheriff's Office, GARY BORDELON, )
individually and in his official capacity as an )
officer/deputy/detective for the Jefferson Parish )
Sheriff’s Office, AND ABC INSURANCE )
COMPANY )
)

)

Defendants

COMPLAINT FOR WRONGFUL DEATH, SURVIVAL ACTION, BYSTANDER
DAMAGES AND DEPRIVATION OF FEDERAL CIVIL RIGHTS

 

NOW INTO COURT, through undersigned counsel, comes petitioner, KIWANDA
ROBINSON, a person of full age of majority and domiciled in the Parish of Orleans, State of

Louisiana, who respectfully represents that:
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 2 of 12

Made Defendants herein are:

a. JOSEPH PETER LOPINTO, IIL, in his official capacity as the sheriff of the
Jefferson Parish Sheriff's Office, a person of the full age of majority and a resident and
domiciled in Jefferson Parish, State of Louisiana, and all material times herein acting
in his capacity as Sheriff in the scope of his employment with the Jefferson Parish
Sheriff's Office;

b. JEFFERSON PARISH SHERIFF’S OFFICE, a political subdivision of the State of
Louisiana, authorized to do and doing business in the State of Louisiana;

c. DAVID LOWE, individually and in his official capacity as officer/deputy/detective
for the Jefferson Parish Sheriff's Office, a person of full age of majority and a resident
of Jefferson Parish, State of Louisiana;

d. JASON SPADONI, individually and in his official capacity as
officer/deputy/detective for the Jefferson Parish Sheriffs Office, a person of full age
of majority and a resident of Jefferson Parish, State of Louisiana;

e. JUSTIN BRISTER, individually and in his official capacity as
officer/deputy/detective for the Jefferson Parish Sheriff's Office, a person of full age
of majority and a resident of Jefferson Parish, State of Louisiana:

f, GARY BORDELON, individually and in his official capacity as
officer/deputy/detective for the Jefferson Parish Sheriff's Office, a person of full age
of majority and a resident of Jefferson Parish, State of Louisiana; and

g. ABC Insurance Company, a foreign insurance company authorized to do and doing
business in the Parish of Jefferson, State of Louisiana and at all material times herewith
the liability insurance carrier of Defendants, Joseph Peter Lopinto, III, in his official
capacity as Sheriff of the Jefferson Parish Sheriff's Office, Jefferson Parish Sheriffs
Office, David Lowe, Jason Spadoni, Justin Brister, and Gary Bordelon.

2.

On or about May 10, 2018, Keeven Robinson (hereinafter referred to as “Mr. Robinson”)

was allegedly the target of the Jefferson Parish Sheriff's Office (hereinafter referred to as “JPSO”)

who were conducting an undercover investigation wherein Mr. Robinson was accused of being

involved in the narcotics trade.
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 3 of 12

3,

Defendants, David Lowe (hereinafter referred to as “Lowe”, Jason Spadoni (hereinafter
referred to as “Spadoni’”), Justin Brister (hereinafter referred to as “Brister”), and Gary Bordelon
(hereinafter referred to as “Bordelon”), attempted to stop Mr. Robinson after he exited the Shell
gas station located at the corner of Jefferson Highway and Labarre Place and entered into a vehicle.

4,

As Mr. Robinson exited the parking lot of the Shell gas station and proceeded north bound
on Labarre Place, defendants, Lowe, Spadoni, Brister, and Bordelon, attempted to box Mr.
Robinson’s vehicle in with their unmarked vehicles,

5.

As a result of the actions by defendants, Lowe, Spadoni, Brister, and Bordelon, who were
attempting to box Mr. Robinson in, their unmarked vehicles purposefully collided with the vehicle
that Mr. Robinson was driving.

6.
Mr. Robinson exited the vehicle he was driving and began to run.
7.

After a brief chase, Mr. Robinson surrendered to defendants, Lowe, Spadoni, Brister, and

Bordelon, while in the back yard of a home.
8,
After Mr. Robinson’s surrender, defendants, Lowe, Spadoni, Brister, and Bordelon,

began to hold Mr. Robinson down on the ground while beating him.
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 4 of 12

9,
While defendants, Lowe, Spadoni, Brister, and Bordelon, were holding Mr. Robinson
down and beating him, he stopped breathing,
10.
Immediately after Mr, Robinson was apprehended and choked to death by the defendants,
Ms. Kiwanda Robinson arrived upon the scene.
11.
Ms. Kiwanda Robinson (hereinafter sometimes referred to as “Ms. Robinson”) is the
mother of the decedent, Mr. Keeven Robinson.
12.
Upon her arrival to the scene, Ms. Kiwanda Robinson witnessed Mr, Robinson lying
lifeless on the ground.
13.
Upon her arrival to the seen, Ms. Kiwanda Robinson learned that her son had been beaten
and choked to death by the defendants.
14.
Upon seeing her son lying on the ground lifeless and learning that he was not breathing,
Ms. Robinson was overcome with severe mental anguish, emotional distress and grief.
15,
Mr. Robinson was transported to Ochsner Medical Center where he could not be revived

and was pronounced dead.
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 5 of 12

16,

The initial findings of the autopsy of Mr. Robinson, which was completed by the Jefferson
Parish Corner’s Office, revealed significant traumatic injuries to Mr. Robinson’s neck including
the soft tissue of the neck. Mr. Robinson’s death was ruled a homicide by asphyxiation according
to the Jefferson Parish Corner’s Office.

17.

At all times material herein, the defendant, ABC Insurance Company, whose identity is not
yet known to petitioner, had issued a insurance policy to the defendants, Joseph Peter Lopinto, II],
in his official capacity as Sheriff of the Jefferson Parish Sheriff Office, the Jefferson Parish Sheriff
Office, David Lowe, Jason Spadoni, Tustin Brister, and Gary Bordelon, which was in full force
and effect at the time of this incident made subject of this litigation.

18,

All of the Defendants are indebted jointly, severally and in sofido unto petitioner for the
death and injuries of Keeven Robinson.

19.

Petitioner avers that Mr. Robinson struggled to breathe, remained in agony and pain for
several minutes before he died as a result of the negligent, vicious, and unreasonable fatal actions
of defendants, Lowe, Spadoni, Brister, and Bordelon.

20,

Petitioner further avers that the actions of defendants, Lowe, Spadoni, Brister, and

Bordelon, were unreasonable, unnecessary, an excessive use of deadly force, negligent, an exercise

of bad judgment, a violation of protocol and procedure, and a violation of Mr. Robinson’s 4"
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 6 of 12

Amendment and 14" Amendment rights under the Constitution of the United States and certain
rights under the Louisiana Constitution,
21.

Petitioner now asserts claims against all defendants pursuant to La. C.C, Art. 2315, 2315.1,
2315.2, 2316, 2317, and 2320. Additionally, Petitioner asserts claims under the United States
Constitution 4" and 14 Amendments, Louisiana Constitution Article 1 § 2 and 5, and also 42
USC § 1983.

22,

The incident sued upon herein occurred in the Parish of Jefferson and the exclusive

territorial jurisdiction of the Jefferson Parish Sheriff's Office.
23.

At all pertinent times material herein, Joseph Peter Lopinto, II. was Sheriff of the JPSO,
and defendants, Lowe, Spadoni, Brister, and Bordelon, were employed as full-time officer,
deputies, or detectives for the JPSO.

24,

As Sheriff and the responsible decision and policy maker for the JPSO, defendants Lopinto
and the JPSO are hable for the actions, omissions, and/or in actions of their employees, and
defendants Lopinto and JPSO are vicariously liable for their employees.

25.

Petitioners alleged that defendants Lopinto and JPSO did not properly examine and

scrutinize the backgrounds of defendants, Lowe, Spadoni, Brister, and Bordelon, and failed to

ensure that these officers/deputies/detectives were properly trained and skilled on the proper use
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 7 of 12

of force, as well as the use of other techniques, including but not limited to “box” moves or choke
holds, as well as having in place a deadly use of force policy.
26.

Petitioner avers that the death of Mr. Robinson was caused by the reckless inadequate or
non-existence of policies regarding the use of force and de-escalation and the apparent failure to
adopt, promulgate and enforce such policies amounts to the deliberate indifference to the
Constitutional Rights of Mr. Robinson.

27,

Petitioner further avers that defendants Lopinto and the JPSO knowingly failed to properly
train and supervise defendants, Lowe, Spadoni, Brister, and Bordelon, and continued to allow them
to operate without the proper training regarding the use of de-escalation procedures, the
appropriate use of deadly force and other policies and procedures.

| 28,

Petitioner further avers that defendants Lopinto and the JPSO had knowledge that
defendants, Lowe, Spadomi, Brister, and/or Bordelon, had prior internal affairs investigations
and/or civil suits in reference to their conduct. Furthermore, defendants Lopinto and JPSO allowed
these officers to continue in their capacity as officers/deputies/detectives despite having
knowledge of these investigations and/or civil suits.

29,

Petitioner avers that defendants, Lowe, Spadoni, Brister, and Bordelon, actions and
misconduct were a product of the environment and undertaken pursuant to one or more de facto
policies, practices and/or customs of the JPSO and that defendants Lopinto and JPSO are liable

for the following wrongful acts and/or omissions, including but not limited to:
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 8 of 12

a, Failing to properly hire, supervise and train the officers, deputies and/or detectives of
the JPSO;

b. Failing to properly train and supervise on approaching and/or apprehending a target,
use of force, and de-escalation techniques;

c. Refusing to supervise, reprimand, discipline, transfer, monitor, council and/or
otherwise control its officers, deputies, and/or detectives who engage in misconduct
contrary to the laws, rules and regulations, thus condoning the use of excessive force;

d. Failing to retrain and/or otherwise control its officers, deputies and/or detectives who
engage in excessive force;

e. Tacitly approving of law enforcement officers using their power and position to
interfere with other citizen’s rights; and

f. Allowing a policy, practice, and custom which results in common use of excessive
force.

30.

Petitioner avers that the actions of defendants, Lowe, Spadoni, Brister, and
Bordelon, were so grossly negligent that they knew or should have known that such actions
would cause severe emotional and physical harm to Mr. Robinson, and they did in fact
cause Mr. Robinson to struggle for his life fearing that defendants, Lowe, Spadoni, Brister,
and Bordelon, would kill bim.

31,
Petitioner avers that defendants, Lowe, Spadoni, Brister, and Bordelon, were acting under

color of state law as Peace officers, agents, and employees of defendants Lopinto and JPSO, and
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 9 of 12

under supervision of Lopinto, and were in the course and scope of their employment when
defendants, Lowe, Spadoni, Brister, and Bordelon, killed Mr. Robinson.
32.

Petitioner avers that the beating and choking of Mr. Robinson by defendants, Lowe,
Spadoni, Brister, and/or Bordelon, while he was on the ground was unnecessary and excessive and
an act of gross negligence.

33,

Defendants, Lowe, Spadoni, Brister, and Bordelon, knew or should have known that their

conduct could or would have caused emotional and physical harm to Mr, Robinson.
34,

Petitioner further avers that all the defendants are liable for violation of Article I Section 5
of the Louisiana State Constitution, which establishes the rights of Louisiana citizens to be secure
in their persons, property, and communications, houses, papers, and effects against unreasonable
searches, seizures, or invasion of privacy.

35,
Petitioner avers that all defendants are persons for the purposes of 42 USC § 1983.
36.

Petitioner avers that all defendants are liable pursuant to 42 USC § 1983 for violations of
Mr. Robingson’s rights conferred upon him by the 4" and 14" Amendments of the Untied States
Constitution, including but not limited to, the right to be free from unreasonable seizure and
excessive force and defendants herein did violate these right owed to Mr. Robinson on May 10,

2018.
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 10 of 12

37.

The actions of defendants, Lowe, Spadoni, Brister, and Bordelon, described herein were
done without justification and no basis in policy or reasonable standards. Their actions were
intentionally calculated, and did cause serious physical and emotional pain and suffering and the
eventual death of Mr. Robinson in violation and deprivation of his constitutional rights protected
under 42 USC § 1983, the 4" and 14" Amendment of the U.S. Constitution including the right to
be free of unreasonable seizures and the right to be free from the use of excessive and unjustified
deadly force.

38.

Petitioner further avers that at no time pertinent hereto when defendants, Lowe, Spadoni,
Brister, and Bordelon, chased and apprehended Mr. Robinson did he present an eminent threat of
death or great bodily harm to these officers.

39,
As a result of the actions of all defendants herein, Petitioner, seeks damages, including but
not limited to the following:
a. Petitioner’s loss of love, affection, society, consortium and services;
b. Petitioner’s mental anguish and anxiety;
c. Emotional Distress;
d. Loss of enjoyment of life;
e. Loss of support;
f. Loss of consortium; and
g. And any and all other damages which may or will be proven at the trial of this

matter.
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 11 of 12

40.

Petitioner requests a trial by jury on all issues so triable.

WHEREFORE, Petitioner prays that the Defendants be duly cited to appear and answer
the Petition, that they be served with same and that after all due proceedings and legal delays, there
be judgment against the Defendants jointly, severally and in solido in favor of Petitioner with
interest thereon from the date of judicial demand and for reasonable attorney fees, for all costs of
these proceedings and for all general and equitable relief deemed appropriate by this Honorable
Court under the circumstances,

Respectfully submitted,

LAW OFFICE OF MICHAEL J. HALL, LLC

s/Michael J. Hall

MICHAEL J. HALL, LSBA (#28067) (T.A.)

JONIQUE M. HALL, LSBA (#428137)

1010 Common Street, Ste. 2340

New Orleans, Louisiana 70119

Telephone: 504.383.5294

Facsimile: 504.309.4678

Email: mjhall@mjhalllaw.com
jhall@myjhalllaw.com

PLEASE SERVE:

Joseph Peter Lopinto, III, Sheriff
Jefferson Parish Sheriff's Office
1233 Westbank Expressway
Harvey, Louisiana 70057

Jefferson Parish Sheriff's Office
1233 Westbank Expressway
Harvey, Louisiana 70057
Case 2:19-cv-10327-NJB-JVM Document1 Filed 05/10/19 Page 12 of 12

David Lowe

Jefferson Parish Sheriff’s Office
1233 Westbank Expressway
Harvey, Louisiana 70057

Jason Spadoni

Jefferson Parish Sheriff’s Office
1233 Westbank Expressway
Harvey, Louisiana 70057

Gary Bordelon

Jefferson Parish Sheriff's Office
1233 Westbank Expressway
Harvey, Louisiana 70057

ABC Insurance (HOLD SERVICE)
